NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY L. HARRIS,                              No. 19-16841

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00294-MMD-
                                                CBC
 v.

JAMES DZURENDA; et al.,                         MEMORANDUM*

                Defendants-Appellees,

                   Appeal from the United States District Court
                            for the District of Nevada
                     Miranda Du, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Nevada state prisoner Gregory L. Harris appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging federal claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
F.3d 1051, 1056 (9th Cir. 2004) (summary judgment); Schwarzenegger v. Fred

Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004) (dismissal for lack of

personal jurisdiction under Fed. R. Civ. P. 12(b)(2)). We may affirm on any basis

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

      Summary judgment was proper on Harris’s free speech claim stemming

from regulation of his outgoing mail because Harris failed to raise a genuine

dispute of material fact that defendants were involved with the alleged interference

with his mail. See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (“A

plaintiff must allege facts, not simply conclusions, that show that an individual was

personally involved in the deprivation of his civil rights.”) (order).

      Summary judgment was proper on Harris’s medical deliberate indifference

claims against defendants Dzurenda and Aranas because Harris failed to raise a

genuine dispute of material fact as to whether defendants were deliberately

indifferent in treating his pain. See Toguchi, 391 F.3d at 1057-60 (deliberate

indifference is a high legal standard requiring a defendant be aware of and

disregard an excessive risk to an inmate’s health; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      The district court properly granted summary judgment on Harris’s retaliation


                                           2                                    19-16841
claims against defendants Dzurenda, Carpenter, and Sandie because Harris failed

to raise a triable dispute as to whether defendants took an adverse action against

him because of his protected conduct. See Rhodes v. Robinson, 408 F.3d 559, 567-

68 (9th Cir. 2004) (elements of a retaliation claim in the prison context).

      The district court did not abuse its discretion by dismissing defendants

Gentry and Byrne due to Harris’s failure to serve them with process because no

further extension of time for service was warranted. See Fed. R. Civ. P. 4(m);

Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir. 2007) (discussing district court’s

broad discretion and factors to consider in deciding whether to extend time for

service).

      The district court properly dismissed nonresident defendants Thomas and

Hininger because Harris failed to allege facts sufficient to establish that the district

court had personal jurisdiction over them. See Schwarzenegger, 374 F.3d at 801-

02 (discussing requirements for general and specific personal jurisdiction).

      The district court did not abuse its discretion by denying Harris’s request for

jurisdictional discovery from Thomas or Hininger because Harris failed to explain

how discovery would reveal relevant facts. See Boschetto v. Hansing, 539 F.3d

1011, 1020 (9th Cir. 2008) (discussing standard of review and affirming denial of

jurisdictional discovery “based on little more than a hunch”).

      We do not consider matters not specifically and distinctly raised and argued


                                           3                                     19-16841
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          4                                       19-16841